Case 2:17-cr-00228-DRH-AKT Document 120 Filed 04/15/20 Page 1 of 2 PageID #: 671
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
 JAM                                                271 Cadman Plaza East
 F. #2016R01828                                     Brooklyn, New York 11201



                                                  April 15, 2020

 By ECF

 The Honorable Denis R. Hurley
 United States District Judge
 United States District Court
 Eastern District of New York
 Central Islip, New York 11722

               Re:     United States v. Elvis Redzepagic
                       Criminal Docket No. 17-228 (DRH)

 Dear Judge Hurley:

                Please accept this letter in response to the Court’s April 10, 2020 order,
 directing the parties to request an extension of the current order of excludable delay for an
 additional sixty days and adjourning the status conference scheduled for April 16, 2020 to
 June 16, 2020.

                 As noted in the Court’s order, the current order of excludable delay is set to
 expire on April 16, 2020. Extending this order and adjourning the status conference are
 necessary and in the interests of justice in light of the ongoing COVID-19 pandemic. The
 government notes that speedy trial time would nevertheless continue to be tolled through the
 date of the status conference, as defense motions are pending. See 18 U.S.C. §
 3161(h)(1)(F). Similarly, the defendant is currently undergoing a court-ordered competency
Case 2:17-cr-00228-DRH-AKT Document 120 Filed 04/15/20 Page 2 of 2 PageID #: 672



 examination, which also triggers a statutory tolling of speedy trial time. See 18 U.S.C. §
 3161(h)(1)(A).

               Thank you for your consideration of this request.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:       /s/
                                                    Artie McConnell
                                                    Assistant U.S. Attorney


 cc:    Hassan Ahmad, Esq. (by ECF and E-Mail)
        David T. Roche, Esq. (by ECF and E-Mail)




                                                2
